Opinion by
Judge Pryor:
The only appellee in this case is Geo. M. Bruce and therefore no question can be settled here as between the -appellant and the heirs of Halbert, and in fact the issue between the appellant and *258Halbert’s heirs has not been disposed of. The court below gave to the appellee, Bruce, a prior lien over the heirs of Halbert and they are not complaining, and the appellant has no right to complain for them.

Eginton & Gray, J. Pugh, Roe & Roe, for appellant.


Geo. T. Halbert, for appellee.

The only question in the case is whether the agreement between Halbert, the lawyer for Chambers, Stevens & Co., gave to the latter a lien on the land sold; if so, it can be enforced by his assignee, Bruce, who is the appellee here. The appellant in his pleading admits the lien, and there can be no question that after the levy of the execution the agreement by which a sale was made or understood to be made between the debtor and creditor gave to the latter a lien for the balance due on the execution. Halbert could acquire no title under the circumstances against his client so as to defeat their claim, and all the chancellor had to do was to enforce it. The amended pleading by the appellant after the death of Halbert, alleging payment, is not sustained by the testimony. Halbert being dead •the appellant was not compelled to testify, and besides it is a little remarkable that this defense was-not made in the original pleading.
The judgment below was proper and must be affirmed.